Citation Nr: 1700111	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating higher than 10 percent for a low back disability.  

5.  Entitlement to an initial rating higher than 10 percent for a left knee disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 2007 to May 2007, and from May 2008 to April 2009, including service in Kuwait and Iraq.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2010 RO decision granted service connection and a 50 percent rating for PTSD, effective April 20, 2009; granted service connection and a 10 percent rating for a low back disability (low back strain), effective April 20, 2009; and granted service connection and a 10 percent rating for a left knee disability (left knee strain), effective April 20, 2009.  

The May 2010 RO decision denied service connection for a sleep disorder, to include sleep apnea (listed as sleep apnea).  

The Board notes that in a February 2013 rating decision, the RO denied a claim for a TDIU.  Although that rating action was not appealed, the Board notes that the Court has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU rating is part of the claims for higher ratings on appeal.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service for a right hip disability; entitlement to service connection for a sleep disorder, to include sleep apnea; entitlement to an initial rating higher than 70 percent for PTSD; entitlement to an initial rating higher than 10 percent for a low back disability; entitlement to an initial rating higher than 10 percent for left knee disability; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of service connection on April 20, 2009, the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for at least an initial 70 percent rating for PTSD have been met since service connection became effective on April 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. At 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.  

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board before August 4, 2014, GAF scores are used in the evaluation of his psychiatric disorder.  Id.  

A June 2009 psychological report from R. J. O'Halloran, Ph.D., notes that the Veteran served in Iraq and that he was referred as a result of increasingly disruptive symptoms in his daily life.  Dr. O'Halloran reported that the Veteran was not married and that he had discontinued a two and a half year relationship with his fiancé.  It was noted that the Veteran indicated that he had a good rapport with both of his parents, as well as with his brother and sister, but that he no longer desired the accompaniment of friends.  Dr. O'Halloran stated that the Veteran was asked to participate in social and recreational activities by others, but that, predictably, he rejected their offers.  It was noted that the Veteran preferred more isolated activities such as fishing, surfing, and playing the drums.  

Dr. O'Halloran indicated that the Veteran reported that he had suicidal ideation while overseas and that he had lessening self-destructive thoughts since his return.  It was noted that the Veteran denied gesturing or attempts by history.  Dr. O'Halloran indicated that the Veteran exhibited symptoms of anhedonia; dysphoria; and psychasthenia.  It was noted that the Veteran identified as having a triphasic sleep disorder, but that he did not manifest nightmares.  Dr. O'Halloran stated that the Veteran's symptoms of night terrors were referenced with profuse sweating and acute episodes of psychomotor agitation.  It was noted that the Veteran had hypervigilance to sound and that he also referenced repeated perimeter checks.  Dr. O'Halloran related that the Veteran avoided crowds and that he displayed emotional numbing and constriction.  Dr. O'Halloran reported that the Veteran avoided activities that reminded him of trauma associated with the war.  It was noted that his intrusive memories created anxiety and depressive symptoms.  Dr. O'Halloran indicated that flashback episodes were encountered and that the Veteran reported grave feelings of mistrust toward others since his return from Iraq.  

The diagnosis was PTSD.  A GAF score of 62 was assigned.  Dr. O'Halloran indicated that the Veteran exhibited disruptive symptoms in his capacity to acquire and maintain effective relationships outside of his family.  It was noted that the Veteran demonstrated increasingly more reclusive behaviors and that he manifested anxiety symptoms when exposed to psych-social events that symbolized aspects of his war-related trauma.  

A July 2009 Post-Deployment Health Re-Assessment Report, approximately three months after his separation from his second period of active duty in May 2009 and included with his service treatment records, notes that the Veteran checked that he had problems sleeping or with still feeling tired after sleeping; that he had trouble concentrating, or was easily distracted; that he was forgetful or had trouble remembering things; and that he had increased irritability.  The Veteran also indicated that he had little interest in doing things and that he felt down, depressed, or hopeless, nearly every day.  The Veteran reported that he had been bothered by thoughts that he would be better off dead for a period of very few days.  It was noted that the Veteran did not pose a current risk to himself.  The reviewing examiner indicated that the Veteran had passive suicidal ideation with no plan and that he had PTSD, with nightmares.  The examiner stated that the Veteran felt numb and detached from others.  The reviewing examiner listed identified concerns including depressive symptoms; PTSD symptoms; suicidal ideation; social and family conflict; and alcohol use.  The examiner indicated that a line of duty report was issued for problems including PTSD; increased irritability; family and social conflict; and sleep and memory issues.  

A November 2009 VA PTSD examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he suffered from a depressed mood; irritability; insomnia; a decreased appetite with a fifteen to twenty pound weight loss; anhedonia; social withdrawal; and feelings of worthlessness.  He stated that his depressive symptoms would occur four to five times per week and that they would last from minutes to hours at a time, and, at other times, they would last for most of the day.  He described his symptoms as moderate to severe in nature.  The Veteran reported that he had good relationships with his family, that he was currently single, and that he had never been married.  It was noted that the Veteran currently lived with his family and that he maintained close contact with them.  He acknowledged that his relationships with his family were strained which he attributed to his irritability and withdrawal from interactions to avoid confrontation.  The Veteran stated that he did not have close relationships outside of his family.  He indicated that he had no friends and that he didn't socialize.  He reported that he watched television, but that he did not have other interests.  The Veteran indicated that he had been involved with bar fights, but that he had not been involved with law enforcement.  

The examiner reported that the Veteran was clean, neatly groomed, and casually dressed.  The examiner stated that the Veteran's psychomotor activity and speech were unremarkable.  The examiner indicated that the Veteran's affect was restricted and that his mood was depressed.  It was noted that the Veteran was oriented to person, time, and place, and that his thought process and thought content were both unremarkable.  The examiner indicated that the Veteran was able to perform serial 7's and that he was able to spell a word forward and backward.  It was noted that the Veteran had no delusions or hallucinations.  The examiner reported, as to the Veteran's judgment, that he understood the outcome of his behavior.  In terms of insight, the examiner stated that the Veteran also understood that he had a problem.  The examiner maintained that the Veteran did not have any inappropriate behavior and that he interpreted proverbs appropriately.  

The examiner reported that the Veteran had sleep impairment and that he averaged three to four hours of sleep per night.  The examiner stated that the Veteran did have obsessive and ritualistic behavior in that he had a specific pattern of behaviors and that he would keep his clothes and other times in a barn and set-up in a specific, very orderly, manner.  The examiner related that the Veteran had panic attacks.  It was noted that the panic attacks would occur whenever the Veteran was around a crowd of people, such as a grocery store or a gas station.  The examiner reported that the Veteran described his attacks as moderate in severity and that he stated that they would last until he was able to get away and go to a quiet place by himself.  The examiner indicated that the Veteran did not have homicidal or suicidal thoughts.  It was noted that the Veteran's impulse control was fair.  As to episodes of violence, the examiner stated that the Veteran had been involved in a few bar fights and that he had difficulty restraining himself from responding to others who irritated him.  The examiner maintained that the Veteran did not have a problem with activities of daily living.  It was noted that the Veteran had stopped driving due to severe road rage.  

As to PTSD symptoms, the examiner reported that the Veteran had persistent re-experiencing of a traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions; acting or feeling as if the traumatic event were recurring; and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  It was noted that the Veteran also had physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The examiner indicated that the Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness with efforts to avoid thoughts, feelings, or conversations associated with the trauma.  It was noted that the Veteran made efforts to avoid activities, places, or people that aroused recollections of the trauma, as well as markedly diminished interest or participation in significant activities.  The Veteran also had feelings of detachment or estrangement from others and a restricted affect (e.g., unable to have loving feelings).  

The examiner stated that the Veteran had persistent symptoms of increased arousal including difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and an exaggerated startle response.  The examiner maintained that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of function and that the onset of the symptoms was chronic.  The examiner indicated that the Veteran's PTSD symptoms were mild to moderate in severity, that they occurred three to four times per week and that they would last from minutes to hours at a time.  It was noted that the Veteran went no more than one to two days without PTSD symptoms.  The examiner reported that the Veteran attributed his anxiety; depression; sleep disturbance; social withdrawal; diminished interest in activities; and his irritability and anger to his combat-related stress.  

The diagnoses were PTSD and a depressive disorder, not otherwise specified.  A PTSD GAF score of 55 was assigned and a depression GAF score of 50 was assigned.  The examiner indicated that the Veteran was unemployed and that the reasons he gave for his unemployment was his PTSD-irritability and his discomfort in social situation.  It was noted that the Veteran maintained that it was too difficult to be around people.  The examiner reported that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for PTSD and that he had combat-related stress.  The examiner related that the Veteran had PTSD with recurrent, distressing recollections of traumatic military experiences; that he felt as if he relived such experiences; that he had efforts to avoid thoughts, people, places, and events that might trigger said memories; that he had sleep disturbance; and that he had diminished interest in activities.  It was also noted that the Veteran suffered from detachment from others; a restricted range and affect; hypervigilance; irritability and anger outbursts; an exaggerated startle response.  

The examiner reported that the Veteran's depression symptoms included a depressed mood; irritability; insomnia; decreased appetite (accompanied by a fifteen to twenty pound weight loss); anhedonia; social withdrawal; and feelings of worthlessness.  The examiner stated that the Veteran indicated that his depression was worse than his anxiety, and that his acute episodes of anxiety were triggered by depressive symptoms.  The examiner indicated that the Veteran had changes in functional status and quality of life following trauma exposure including with his performance in employment and his routine responsibilities of self-care, as well as with social and interpersonal relationships and recreation/leisure pursuits.  It was noted that the Veteran was unable to seek gainful employment; that he was primarily supported by his family; that he was socially isolated; and that he had no leisure pursuits.  The examiner indicated that the Veteran's PTSD symptoms of anger and irritability had led to poor social interactions, which had contributed to his difficulty looking for a job, and subsequently being independent of his parents, and social isolation.  The examiner stated that the Veteran's social isolation was further exacerbated by his depression.  

The examiner indicated that there was not total and occupational impairment due to PTSD signs and symptoms.  It was also noted that the Veteran's PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The examiner maintained that there was reduced reliability and productivity due to PTSD symptoms.  The examiner stated that the Veteran's anxiety and depression had affected his social and occupational functioning.  The examiner reported that to avoid social discomfort and confrontations with others, the Veteran isolated himself and that he did not engage in social activities, had no significant other, did not actively seek employment, and was distant from his family.  

A November 2009 VA mental disorders examination report essentially relates the same information as listed pursuant to the November 2009 VA PTSD examination report, noted above.  The diagnoses were PTSD, and a depressive disorder not otherwise specified.  A GAF score of 55 was assigned.  

The examiner, pursuant to both the November 2009 VA PTSD and mental disorders examination reports, commented that it was his opinion that the Veteran's PTSD and depression were at least as likely as not caused by or the result of his military stress.  

Records from the Social Security Administration (SSA) indicate that the Veteran was receiving disability compensation and that he became disabled in August 2010.  

Subsequent private and VA treatment records dated through October 2011 show that the Veteran was continued to receive treatment for multiple disorders including his service-connected PTSD.  

For example, a February 2010 statement from R. Williams, M.D., indicates that the Veteran was currently under his care and that he should not return to work at that time.  Dr. Williams reported that it was important that the Veteran be re-evaluated by the VA prior to his next assignment.  No diagnoses were provided by Dr. Williams.  

A July 2010 report from P. J. Yocum, D.C., notes that the Veteran had PTSD and that his symptomatology included, but was not necessarily limited to, insomnia to the point of sleep deprivation; cold sweats; night terrors; anger and rage, with outburst in public; anxiety; depression; suicidal ideation without action; agoraphobia; memory loss; and road rage.  It was noted that the Veteran was in the further evaluation process under the direction of the appropriate mental health professionals.  Dr. Yocum stated that PTSD of such depth and nature was not curable per se, and that it must be regarded as permanent condition.  Dr. Yocum indicated that the Veteran's PTSD was deteriorating with time, as opposed to improving with time.  Dr. Yocum indicated that for reasons of military-related orthopedic pain and instability; a respiratory deficit via chronic sinusitis and bronchial asthma; a traumatic brain injury; a partial hearing deficit; and unpredictable manifestations and rage from PTSD; the Veteran was deemed to be unemployable.  Dr. Yocum also stated that, for the same reasons, the Veteran was deemed to be totally and permanently disabled.  It was noted that the Veteran was currently employed by the Army, but that he was otherwise unemployable and totally and permanently disabled.  

An October 2011 treatment report from Dr. O'Halloran indicates that the Veteran continued to manifest appreciable disruptive psychological symptoms prior to and subsequent to a recent vehicle accident.  It was noted that the Veteran was struck by an automobile while riding his motorcycle and that he was treated a medical center for five days.  The Veteran reported that he had symptoms of ease of irritability; light and sound sensitivity; fatigue; short-term memory loss; a poor capacity for focusing and concentration; vertigo; and a diminished visual acuity, especially at night.  It was noted that symptoms of emotional disinhibition were also referenced with an ease of irritability and low frustration tolerance.  Dr. O'Halloran indicated that the Veteran's triphasic sleep disorder had been greatly disrupted by his recent pain stimuli symptoms.  Dr. O'Halloran reported that the Veteran last worked on a part-time basis in 2009 as a landscaper and that he remained incapable of sustained gainful employment.  It was noted that the artifacts of his recent injuries resulted in appreciable cognitive, emotional, and behavioral limitations.  

Dr. O'Halloran reported that the Veteran was incapable of sustained focusing and concentration.  It was noted that the Veteran's pain symptoms had escalated the psychological sequelae of PTSD and that his transitive cognitive functioning precluded his ability for either direct vocational placement or for a vocational rehabilitation program.  Dr. O'Halloran indicated that the Veteran remained socially isolated and that he did not engage in activities with friends.  Dr. O'Halloran stated that the Veteran had not dated and that he was not interested in an interpersonal relationship because of his emotional extremes.  It was reported that symptoms of apathy, dysphoria, anhedonia, and psychasthenia remained paramount.  Dr. O'Halloran indicated that the Veteran continued to live with his parents and that he did not seek recreational activities.  Dr. O'Halloran indicated that the Veteran remained easily frustrated and that he exhibited symptoms of emotional disinhibition, and that his anger responses were often disproportionate to social events.  It was noted that hyperarousal and hypervigilance were appreciable manifestations of psychomotor agitation.  Dr. O'Halloran indicated that the Veteran's personal hygiene had markedly deteriorated.  The diagnosis was PTSD.  A GAF score of 37 was assigned.  Dr. O'Halloran indicated that the Veteran could not perform a normal work day or work week without evidencing disruptive symptoms secondary to his primary diagnosis of PTSD.  

The evidence shows that the Veteran is single and lives with his parents.  He reports that he last worked full-time in 2009 while on active duty in the Army.  The Veteran indicates that he has good relationships with his family, but he also reports that such relationships are strained due to his irritability and withdrawal from interactions in order to avoid confrontation.  The Veteran states that he does not have close relationships outside of his family, that he doesn't socialize, and that he doesn't have any friends.  

A November 2009 VA PTSD examination report relates a PTSD GAF score of 55, suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes, however, that a depression GAF score of 50 was also assigned which is suggestive of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  The examiner also stated that the Veteran's anxiety and depression had affected his social and occupational functioning.  The examiner further maintained that the Veteran had changes in functional status and quality of life following trauma exposure including with his performance in employment and his routine responsibilities of self-care, as well as with social and interpersonal relationships and recreation/leisure pursuits.  It was noted that the Veteran was unable to seek gainful employment; that he was primarily supported by his family; that he was socially isolated; and that he had no leisure pursuits.  The examiner also reported that the Veteran had obsessive and ritualistic behavior in that he had a specific pattern of behaviors and the way he would keep his clothes.  It was noted that the Veteran also had panic attacks which he described as moderate in severity.  A November 2009 VA mental conditions examination report related similar information.  

In terms of additional treatment reports, the Board observes that a prior June 2009 psychological report from Dr. O'Halloran relates a GAF score of 62 suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  Dr. Halloran noted that the Veteran had suicidal ideation while overseas.  It was also reported that the Veteran had hypervigilance to sound, that he displayed emotional numbing, and that he had intrusive memories.  A July 2009 Post-Deployment Health Re-Assessment Report, shows that the reviewing examiner listed identified concerns including depressive symptoms; PTSD symptoms; suicidal ideation; social and family conflict; and alcohol use.  

Further, a July 2010 from Dr. Yocum notes that the Veteran has PTSD and that his symptomatology includes, but was not necessarily limited to, insomnia to the point of sleep deprivation; cold sweats; night terrors; anger and rage, with outburst in public; anxiety; depression; suicidal ideation without action; agoraphobia; memory loss; and road rage.  Dr. Yocum stated that for reasons of military-related orthopedic pain and instability; a respiratory deficit via chronic sinusitis and bronchial asthma; a traumatic brain injury; a partial hearing deficit; and unpredictable manifestations and rage from PTSD; the Veteran was deemed to be unemployable.  

The Board further observes that an October 2011 treatment report from Dr. O'Halloran relates a GAF score of 37, suggestive of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Dr. O'Halloran indicated that the Veteran was incapable of sustained focusing and concentration and that he reported symptoms of apathy, dysphoria, anhedonia, and psychasthenia.  It was noted that the Veteran's personal hygiene had markedly deteriorated.  

Viewing all the evidence, the Board finds that continuously since the effective date of service connection on April 20, 2009, there is at least a reasonable basis for finding that the Veteran's PTSD is productive of at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms supporting a higher rating of 70 percent.  The medical evidence indicates that the Veteran has symptoms including panic attacks and suicidal ideation, as well as irritability, rage, and neglect of his personal hygiene.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has been at least 70 percent disabling April 20, 2009, when service connection became effective.  

Therefore, an initial 70 percent rating for PTSD is warranted.  To this extent, the appeal is granted.  While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  


ORDER

An initial higher rating of at least 70 percent is granted for PTSD, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service for a right hip disability; entitlement to service connection for a sleep disorder, to include sleep apnea; entitlement to an initial rating higher than 70 percent for PTSD; entitlement to an initial rating higher than 10 percent for a low back disability; entitlement to an initial rating higher than 10 percent for left knee disability; and entitlement to a TDIU.  

The Veteran contends that he has a right hip disability and a sleep disorder, to include sleep apnea, that are related to service.  He specifically maintains that he injured his right hip during basic training.  He also indicates that because he served in combat, he did not make complaints to medical personnel regarding his hip.  The Veteran states that he suffered from sleep problems, including sleep apnea, during his periods of active duty.  The Veteran essentially contends that he has right hip and sleep problems during his periods of active duty and since that time.  The Veteran also asserts that his service-connected left knee condition has created an unnatural gait which has caused his right hip condition and that his service-connected disabilities cause his sleep disorder, to include sleep apnea.  

The Veteran is competent to report having right hip problems and sleep problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Army from January 2007 to May 2007, and from May 2008 to April 2009, including service in Kuwait and Iraq.  He also had additional service in the Army Reserve.  

The Veteran's service treatment records for his period of active duty from January 2007 to May 2007 do not specifically show treatment for right hip problems or for sleep problems, including sleep apnea.  

His service treatment records for his period of active duty from May 2008 to April 2009 do not specifically show treatment for right hip problems, but do include complaints of sleep problems.  A March 2009 Post-Deployment Health Assessment report during his second period of active duty, the Veteran checked that he had swollen and painful joints, as well as problems sleeping or still being tired after sleeping.  The reviewing examiner did not refer to any right hip problems.  The reviewing examiner did indicate that the Veteran displayed some anxiety symptoms and sleep disturbances.  

Post-service treatment records, including VA examination reports, show treatment for right hip complaints and sleep problems.  

A November 2009 VA orthopedic examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he injured his right hip while in basic training.  He stated that he did not seek medical help because he did not want to fail basic training.  The Veteran indicated that he had suffered chronic, recurrent difficulty with his hip throughout his physical fitness training and testing in the military.  He maintained that his right hip worsened while driving a truck in Kuwait in Iraq.  He reported that while stationed in Kuwait and Iraq, his conveys came under constant attack from roadside improvised explosive devices and that they often jarred and shook his truck which would cause violent contortions of his body.  

The diagnosis was a right hip condition.  The examiner commented that it was less likely than not that a right hip condition was caused by or aggravated during the Veteran's military service.  The examiner stated that the Veteran's military records were silent for a right hip injury.  The examiner indicated, however, that both the Veteran and his father gave a compelling account of his military instructor making him go to the medic because of hip pain.  The examiner maintained that the Veteran had a normal physical examination and that an x-ray was normal.  

The Board observes that the examiner's opinion is somewhat contradictory.  The examiner diagnosed a right hip condition, but reported that the Veteran had a normal physical examination and that an x-ray was normal.  Additionally, the examiner did not specifically discuss whether the Veteran's right hip complaints were related to presumed environmental exposures experienced during his service in Southwest Asia.  Further, the Board observes that the examiner also did not address whether any right hip disability was caused or aggravated by the Veteran's service-connected left knee disability and low back disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

A November 2009 VA general medical examination report notes that the Veteran complained of difficulty initiating and maintaining sleep.  He also reported that he had frequent nightmares and that he would after awaken and find himself short of breath or gasping.  He stated that he had not sought medical treatment and that he was not on any medication.  It was noted that the Veteran readily admitted that he had severe anxiety, depression, and PTSD.  The Veteran also stated that he was drinking, but he objected to being labeled an alcoholic.  The diagnosis was sleep alteration with dyspnea.  The examiner indicated that it was less likely than not that the Veteran's sleep alteration with dyspnea was caused by or aggravated by his military service.  The examiner stated that he discussed with the Veteran that neither the insomnia nor the dyspnea were separate illnesses and that both were symptoms of his depression and PTSD.  

The Board observes that the examiner stated that the Veteran's insomnia was a separate illness and that it was a symptom of his depression and PTSD.  The Board observes, however, that the examiner did not provide any rationale for that conclusion.  Additionally, the examiner did not address whether the Veteran's sleep complaints were related to presumed environmental exposures experienced during his service in Southwest Asia.  

In light of the deficiencies with the above examinations, the Board finds that the Veteran has not been afforded a VA examination or examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for right hip disability and for a sleep disorder, to include sleep apnea.  Such an examination, or examinations, must be accomplished on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

As to the Veteran's claims for higher ratings, the Board observes that the Veteran was last afforded VA PTSD and mental conditions examinations in November 2009.  The diagnoses, pursuant to both examination reports, were PTSD and a depressive disorder, not otherwise specified.  A PTSD GAF score of 55 was assigned and depression GAF score of 50 was assigned.  

Additionally, the Veteran was afforded a VA spine examination in November 2009.  The diagnosis was a low back strain.  

The Board notes that a November 2009 VA orthopedic examination, as to the Veteran's left knee disability, relates a diagnosis of left knee strain.  The Board observes that the findings in that examination report are inadequate as to the left knee disability, in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Further, the Board observes that since the time of the November 2009 VA PTSD and mental conditions examinations, spine examination, and orthopedic examination, the Veteran's representative, in an October 2016 statement, requested that the Veteran be afforded updated examinations, as to those respective disorders, to determine their current severity.  Also, in his September 2011 VA Form 9, the Veteran reported that he had been scheduled for major surgery for his left knee.  

The Board also notes that the Veteran has received treatment for his service-connected PTSD, low back disability, and left knee disability subsequent to the respective November 2009 examinations noted above, which show possible worsening of such disorders.  

The Board observes that the Veteran has not been afforded VA examinations, as to his service-connected PTSD, low back disability, and left knee disability, respectively, in over seven years.  Additionally, the record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Further, the Board has granted a higher initial rating of at least 70 percent for the Veteran's service-connected PTSD, effective April 20, 2009.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU.  Additionally, as the Veteran's claim for a TDIU rating is inextricably intertwined with his claims for service connection and higher ratings, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the Board observes that the Veteran has apparently served in the Army Reserve subsequent to his second period of active duty from May 2008 to April 2009.  However, there are no service treatment reports of record subsequent to a July 2009 Post-Deployment Health Re-Assessment report.  Therefore, the Board finds that an attempt should be made to obtain any additional available service treatment records for the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army and Army Reserve.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all additional service treatment records pertaining to the Veteran, to include during his periods of active duty, active duty for training, and inactive duty training in the Army and Army Reserve.  If more details are required to conduct such search, the Veteran must be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, must be documented in the claims file, and the Appellant informed of any negative results.

2.  Ask the Veteran to identify all other medical providers who have treated him for right hip problems; sleep problems, including sleep apnea; PTSD; low back problems; and left knee problems since October 2011.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed right hip problems and sleep problems, to include sleep apnea, as well as the nature, extent, and severity of his service-connected PTSD; low back disability; and left knee disability, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset and etiology of his right rip disability and sleep disorder, to include sleep apnea.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s). 

Then, based on the results of the examination(s), the examiner(s) is (are) asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease.  

In responding to the above inquiries, please acknowledge and discuss any reports of the Veteran of right hip problems and sleep problems, to include sleep apnea, during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected low back disability, including any associated neurological impairment.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left knee disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's left knee disability and provide diagnoses of any pathology found.  

In examining the left knee disability, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the left knee disability includes recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


